DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the allowable notice action on the merits of Application 16/943,063 filed on 7/30/2020. Claim 27 is pending. Claims 1-26 have been cancelled.

Examiner’s Amendment
An examiner’s amendment has been made on 8/3/2022 at 11.53 am, by telephonic interview with Attorney Michael Zalobsky  (Reg. no. 45,512) and the amendment has been approved by the applicant.
The application has been amended as follows: 
Claim 27:
Line 19, (e.g. line 1 of page 2), the phrase “a fifth gear that is meshingly engaged with the first gear and non-rotatably coupled to the second layshaft” has been changed to --- a fifth gear that is meshingly engaged with the first gear and rotatably disposed on the second layshaft ---.
Line 21, the phrase “a sixth gear that is rotatable about the second layshaft” has been changed to --- a sixth gear that is coupled to the second layshaft for rotation therewith ---.
Line 37-39, the phrase “ a transmission output member disposed concentrically about the input shaft and non-rotatably coupled to the fourth gear, the transmission output member being rotatable about the first rotary axis; a sun gear coupled to the transmission output member for rotation therewith;” has been changed to ---a transmission output member disposed concentrically about the input shaft and directly non-rotatably coupled to the fourth gear, the transmission output member being rotatable about the first rotary axis; a sun gear directly coupled to the transmission output member for rotation therewith;---.

 Allowable Subject Matter
Claim 27 is are allowed. The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 07/20/2022, page. 1 section: remarks) and examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 27, the prior art does not disclose or render obvious a transmission output member disposed concentrically about the input shaft and non-rotatably coupled to the fourth gear, the transmission output member being rotatable about the first rotary axis;
a sun gear coupled to the transmission output member for rotation therewith;” has been changed to, in combination with the other elements required by the claim.
For example, prior art of record:
 Showalter (US 6,347,271 B1) discloses a transfer case (fig. 2) comprising: 
a housing assembly (e.g. 60) 
the electric motor (170) having a stator (180) and a rotor (170) that is rotatable about a first rotary axis (e.g. axis of 70 or 62) ; 
a transmission output member (62) being rotatable about the first rotary axis (e.g. axis of 70 or 62), 
a sun gear (82) coupled to the transmission output member (62) for rotation therewith, 
a planet carrier (100) disposed concentrically about the sun gear;
a ring gear (90) is disposed concentrically about the first rotary axis, being non-rotatably coupled to the housing assembly(60), 
a plurality of planet gears (96), each of the planet gears being journally supported by the planet carrier (100) and being meshingly engaged to the sun gear and the ring gear, (see col 4, line 4, line 31-43);
a rear output shaft (70) that is adapted to be coupled to a rear prop shaft (e.g. the part of the shaft 70 right to 204), the rear output shaft being rotatable about the first rotary axis (e.g. axis of 70 or 62) and being received in the sun gear (82) and the transmission output member (62)
a range collar (104)  that is mounted concentrically about the rear output shaft (70), the range collar being axially-slidably but non-rotationally coupled to the rear output shaft, 
the range collar being slidable along the first rotary axis between a first position (see col 5, line 2-9) , in which the range collar rotatably couples the planet carrier to the rear output shaft (70), and 
a second position (see col 4, line 57-67, col 5, 1-2) in which the range collar rotatably couples the sun gear (82)to the rear output shaft (70)  ; 
a first sprocket (204) that is received on the rear output shaft (70), the first sprocket being rotatable relative to the rear output shaft; 
a mode clutch (80) that is selectively operable for coupling the first sprocket (204) to the rear output shaft (70) for rotation therewith; 
a front output shaft (184) that is adapted to be coupled to a front prop shaft, the front output shaft being rotatable about a second rotary axis that is parallel to and offset from the first rotary axis, ;
 a second sprocket (212) that is rotatably coupled to the front output shaft (184); and 
a chain (208) that is disposed about the first and second sprockets.
Kaltenbach (US 8,960,033 B2) discloses a transmission (2.5, fig. 5) wherein 
an electric propulsion motor (EM) having a motor housing (e.g. housing of motor EM), a stator (has no character numeral) and a rotor (25), the motor house housing the stator and the rotor, the stator being fixedly coupled to the motor housing, the rotor being received in the stator and being rotatable relative to the stator about a first axis (e.g. axis of 23 or 24);
 5an input shaft (24) received through the electric motor concentrically within the rotor (25), the input shaft being rotatable about the first axis (e.g. axis of 23 or 24) relative to the rotor and adapted to be rotatably coupled to an output shaft (e.g. GE1, GE2) of a transmission; and
a first gear (e.g. 12; 8, G5) coupled to the rotor (25) for rotation therewith about the first rotary axis (e.g. axis of 23 or 24), the first gear being disposed concentrically about the input shaft;
 a first layshaft (VG2) about a first layshaft axis (e.g. axis of VG2) is parallel to and offset from the first rotary axis (e.g. axis of 23 or 24);
 a second gear (e.g. 15; 6, G3) meshingly engaged with the first gear and non-rotatably coupled to the first layshaft (VG2); 
a third gear (e.g.16; 7, G4) that is rotatable about the first layshaft; 
a fourth gear (e.g. 13; 9, G6) that is meshingly engaged with the third gear and rotatable about the first rotary axis, the fourth gear being disposed concentrically about the input shaft (24); 
a second layshaft (VG1) about a second layshaft axis (e.g. axis of VG1) is parallel to and offset from the first rotary axis and the first layshaft axis; 
Serial No. 16/943,063Page 2 of 7a fifth gear (e.g. 17; 8, G5) that is meshingly engaged with the first gear (e.g. 12; 8,G5) and rotatably coupled to the second layshaft (VG2); 
a sixth gear (e.g. 14; 5, G2) that is rotatable about the second layshaft (VG1); 
a seventh gear (e.g. 11; 5, G2)  that is meshingly engaged with the sixth gear and rotatable about the first rotary axis (axis of 24), the seventh gear being disposed concentrically about the input shaft (24) and being rotatably coupled to the fourth gear (e.g. 13; 9, G6, via GE1);
a first half-synchronizer (e.g. SK) having a first synchronizer portion, which is coupled to the input shaft for rotation therewith, and a second synchronizer portion (28) that is coupled to the fourth gear for rotation therewith, the first half-synchronizer being selectively operable for coupling the fourth gear (e.g. 13; 9, G6) to the first gear (e.g. 12; 8, G5) for rotation therewith; 
a second half-synchronizer (e.g. SW, E) having a third synchronizer portion (SW), which is coupled to the second gear for rotation therewith, and a fourth synchronizer portion (E) that is coupled to the third gear for rotation therewith, the second half-synchronizer being selectively operable for coupling the third gear (e.g.16; 7, G4)  to the second gear (e.g. 15; 6, G3) for rotation therewith;
 a third half-synchronizer (e.g. A, B,C) having a fifth synchronizer portion, which is coupled to the fifth gear for rotation therewith, and a sixth synchronizer portion that is coupled to the sixth gear for rotation therewith, the third half-synchronizer being selectively operable for coupling the sixth gear to the fifth gear for rotation therewith;
 a transmission output member (e.g. GE1, GE2) disposed concentrically about the input shaft (24) and non-rotatably coupled to the fourth gear (e.g. 13; 9, G6), the transmission output member being rotatable about the first rotary axis.
There is no motivation provided in the prior art to combine Showalter and Kaltenbach to arrive at the claimed invention, absent hindsight.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F. P./Examiner, Art Unit 3655

/TIMOTHY HANNON/Primary Examiner, Art Unit 3659